Citation Nr: 1501517	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-23 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a vein disorder of the lower right extremity, to include varicosities and phlebitis.

2.  Whether clear and unmistakable error (CUE) is present in a July 2006 rating decision that assigned an initial noncompensable disability rating for multiple pulmonary emboli.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1964 to November 1968.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the RO in Chicago, Illinois, which found no CUE in a July 7, 2006 rating decision denying service connection for bilateral lower extremity varicosities, and granting service connection for multiple pulmonary emboli with an initial noncompensable (0 percent) disability rating.

At the outset, upon review of the procedural history, the Board finds that the first issue on appeal, regarding a vein disorder of the lower right extremity, is not a question of CUE, but rather of entitlement to service connection.  Throughout the course of this appeal the Veteran's representative has correctly argued that VA received new and material evidence concerning the issue of service connection for lower right extremity varicosities within one year of the July 7, 2006 rating decision.  Specifically, the record reflects that in September 2006 VA received a lay statement from the Veteran's brother which included new and material evidence concerning the issue of service connection for lower extremity varicosities.  This additional relevant evidence rendered the July 7, 2006 rating decision non-final as to the service connection issue, thus tolling the one year period to submit a notice of disagreement and requiring the issue to be readjudicated.  See 38 C.F.R. § 3.156(b) (2014). 

The RO did not subsequently readjudicate based on the new evidence received within the one-year appellate period.  For this reason, the July 7, 2006 rating decision remains non-final as to the service connection for vein disorder issue; therefore, the issue before the Board is that of entitlement to service connection for vein disorder, rather than CUE (which only applies to a prior final decision).  As the adjudicatory standard for service connection is significantly lower than that of CUE, the Veteran is not prejudiced by the Board's findings, particularly in light of the fact the issue is being remanded for additional development.  Further, in order to encompass all claimed symptoms of disability, the Board has broadened and reframed the issue to entitlement to service connection for a vein disorder of the lower right extremity, to include varicosities and phlebitis, in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The Board notes that the July 7, 2006 rating decision denied service connection for bilateral lower extremity varicosities; however, the Veteran's representative has only advanced that the RO erred in not considering additional evidence that the Veteran was entitled to service connection for a right-leg vein disorder, and did not express disagreement regarding left leg vein disorder.  Further, the Veteran is already service connected for thrombophlebitis of the left thigh/lower extremity, which is a vein disability that is rated using the same diagnostic rating criteria as that for varicose veins/varicosities.  See 38 C.F.R. § 4.104, Diagnostic Codes 7120-21 (2014).  As such, the Board need only consider whether the Veteran is entitled to service connection for a vein disability of the right lower extremity.       

In a rating decision dated November 2007, the Veteran was granted a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  Subsequently, the Veteran filed a notice of disagreement (NOD) to the effective date assigned by the RO in April 2008.  Prior to the issuance of a statement of the case (SOC), in April 2009 VA received a letter from the Veteran's representative stating that the Veteran was withdrawing the appeal for an earlier effective date for TDIU; however, in the September 2012 substantive appeal, via VA Form 9, the Veteran stated that his claim should not yet be sent to the Board as the RO never addressed the NOD to the effective date assigned for the TDIU grant.

A veteran and/or his authorized representative may withdraw an appeal by telling the RO and/or the Board of the decision to withdraw either in writing or on the record at a hearing.  38 C.F.R. § 20.204 (2014).  Pursuant to 38 C.F.R. § 20.204(c), withdrawal of an appeal will be deemed a withdrawal of the NOD as to all issues to which the withdrawal applies.  Such withdrawal does not preclude filing a new NOD and, after a statement of the case (SOC) is issued, a new substantive appeal as to any issue withdrawn, provided such filings would be timely if the withdrawal had never been filed.  In this case, the Veteran did not file a new NOD during the one year appeal period after the January 10, 2008 issuance to the Veteran of the rating decision granting a TDIU.  38 C.F.R. § 20.302.  Indeed, at the time of the April 2009 withdrawal of the issue of earlier effective date for TDIU, it was already too late to file a new NOD as to the issue of earlier effective date for TDIU.  While the Veteran's statement in the September 2012 substantive appeal could be taken as a new NOD if timely, such NOD is untimely, as one year had already elapsed since the November 2007 rating decision that assigned the effective date for TDIU; therefore, the issue of an earlier effective date for TDIU is not before the Board. 

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The issue of service connection for a vein disorder of the lower right extremity, to include varicosities and phlebitis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A claim seeking service connection for a pulmonary disability was received by VA on January 12, 2006.

2.  A July 7, 2006 rating decision granted service connection for multiple pulmonary emboli and assigned an initial noncompensable rating.

3.  The evidence has not established, without debate, that the correct facts, as then known, were not before the RO at the time of the July 7, 2006 rating decision, or that the RO incorrectly applied the applicable laws and regulations existing at the time.


CONCLUSION OF LAW

The July 7, 2006 rating decision assigning an initial noncompensable disability rating for the service-connected multiple pulmonary emboli was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. § 3.105 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  VA's duties to notify and assist claimants under the VCAA do not apply to claims alleging CUE.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Therefore, no further discussion of VCAA duties to notify or assist will take place regarding the CUE issue.  

Whether Clear and Unmistakable Error in the July 7, 2006 Rating Decision

Previous determinations that are final and binding, including decisions of service connection and other matters, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to determine whether CUE is present in a prior determination: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

If a veteran wishes to reasonably raise a claim of CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 528 U.S. 967 (1999); Fugo, 6 Vet. App. at 43-44.  If the error alleged is not the type of error that, if true, would be CUE on its face, if the veteran is only asserting disagreement with how the RO evaluated the facts before it, or if the veteran has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim must be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Further, VA's failure in the duty to assist cannot constitute CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003). 

In the present case, the Veteran alleges CUE in a prior July 7, 2006 rating decision which granted service connection for multiple pulmonary emboli and assigned an initial noncompensable rating.  The contention is that the evidence of record at the time of the July 7, 2006 rating decision warranted an initial disability rating of 30 percent.  The pertinent laws and regulations at the time of this decision were essentially the same as they are now.  Specifically, 38 C.F.R. § 4.97, Diagnostic Code 6817, provided then, as now, that a 30 percent disability rating would be warranted for pulmonary vascular disease (the diagnostic code under which the service-connected multiple pulmonary emboli was rated as it most closely resembled the disability at issue) if the disability was symptomatic, following resolution of acute pulmonary embolism.  A noncompensable rating would be warranted when the disability is asymptomatic, following resolution of pulmonary thromboembolism.  Id.

On January 12, 2006, VA received a claim from the Veteran seeking service connection for a pulmonary disability.  A July 7, 2006 rating decision granted service connection for multiple pulmonary emboli and assigned an initial noncompensable rating.  Additionally, the July 7, 2006 rating decision denied service connection for bronchitis and pneumonia.  In its decision, the RO stated that it was rating the now service-connected multiple pulmonary emboli as noncompensable because a VA examiner had found that all current respiratory symptoms were due to the non-service-connected chronic bronchitis.  Significantly, the Veteran has not advanced that the RO committed CUE in its denial of service connection for bronchitis and/or pneumonia.

Evidence before the RO at the time of the July 7, 2006 rating decision includes a September 2003 VA artery and vein examination for compensation purposes.  As part of the examination the VA examiner considered whether there were any respiratory symptoms caused by the diagnosed pulmonary emboli.  Upon examination there was no presence of cor pulmonale, right ventricular hypertrophy, or pulmonary hypertension.  A chest X-ray revealed no definite infiltrate in the lungs.  The pulmonary function test was completely within normal limits.  At the conclusion of the examination the VA examiner opined that the Veteran had recurrent bronchitis and pneumonia which was more likely than not related to the pulmonary emboli.  

A June 2004 VA treatment record included pulmonary embolism among the Veteran's current medical problems.  No symptoms were addressed, and it was noted that the Veteran smoked for 30 years, having quit in 1995.  Multiple private treatment records also convey that the Veteran smoked for 30 years.

The Veteran received a VA respiratory examination for compensation purposes in May 2006.  The examination report reflects that the VA examiner reviewed the Veteran's medical records.  Upon examination the Veteran's lungs were clear to auscultation.  There was no acute pneumonic infiltrate, mass lesion, pulmonary congestion, or pleural effusion seen.  Further, the VA examiner opined that the Veteran's chronic bronchitis was due to his history of smoking as opposed to his service-connected multiple pulmonary emboli.

VA also received multiple private medical records.  Many such records diagnosed the Veteran with bronchitis, but did not specifically opine that the bronchitis was related to the Veteran's pulmonary emboli.  Further, most of the medical records did not identify symptoms which may have been associated with the service-connected multiple pulmonary emboli.  A March 2001 private treatment record did note mild left ventricular dysfunction and borderline right ventricular enlargement, with a differential diagnosis of pulmonary hypertension from prior thromboembolic episode.  It was noted that a pulmonary function test should be considered.    

The Veteran's argument regarding CUE in the July 7, 2006 rating decision fails because there is no evidence that the correct facts, as they were known at the time, were not before the RO.  The RO had before it multiple VA and private treatment records, along with the reports of various VA examinations.  The Veteran essentially disputes the RO's weighing of the evidence in assigning an initial disability rating.  Such an argument cannot support a claim of CUE.  Damrel, 6 Vet. App. at 245; see also Eddy v. Brown, 9 Vet. App. 52 (1996) (to establish CUE, a claimant must assert more than a mere disagreement as to how the facts were weighed or evaluated).  

In July 2006, the RO considered the medical evidence before it and determined that a compensable disability rating was not warranted.  Specifically, after reviewing all the evidence of record, the RO found that any respiratory symptomatology was attributable to the Veteran's non-service-connected chronic bronchitis.  Effectively, the RO found the service-connected multiple pulmonary emboli to be asymptomatic.  See 38 C.F.R. § 4.97, Diagnostic Code 6817.  When looking to the facts before the RO in 2006, it is not "undebatable" that any identified respiratory symptoms should have been attributed to the service-connected multiple pulmonary emboli, warranting a compensable disability rating under Diagnostic Code 6871, or any other Diagnostic Code.  Damrel, supra.  The May 2006 VA examination report relates the bronchitis to non-service-connected smoking, while the September 2003 VA examination report tends to relate the bronchitis and pneumonia to the service-connected pulmonary emboli.  As there is both favorable and unfavorable medical opinion evidence on the question of what symptoms or impairment were ratable as part of the service-connected pulmonary emboli disability, the evidence cannot be so undebatable.  The Veteran's mere disagreement with the weight the VA adjudicator assigned the different medical opinions cannot constitute CUE. 

Here, the Veteran is arguing that the RO weighed the evidence before it incorrectly in failing to assign a compensable disability rating for multiple pulmonary emboli in the July 7, 2006 rating decision.  Neither the Veteran nor the record reveals an error on the part of the RO that, had it not occurred, would have supported a different outcome.  For these reasons, CUE is not shown.  Fugo, 6 Vet. App. at 43-44.    

  
ORDER

The July 7, 2006 rating decision assigning a noncompensable rating for multiple pulmonary emboli was not clearly and unmistakably erroneous.


REMAND

Service Connection for a Vein Disorder

VCAA and Medical Records

As discussed above, the issue of service connection for a vein disorder of the lower right extremity, to include varicosities and phlebitis, was initially developed as a CUE issue rather than service connection.  As such, the proper VCAA notice has not been issued to the Veteran.  On remand the AOJ should send the Veteran VCAA notice on the issue of service connection for a vein disorder of the lower right extremity. 

Further, VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The record reflects that the Veteran previously received both VA and private treatment for issues concerning his lower extremities.  On remand the AOJ should attempt to obtain any outstanding medical records which may be helpful in resolving the instant matter.

Accordingly, the issue of service connection for a vein disorder of the lower right extremity, to include varicosities and phlebitis, is REMANDED for the following action:

1.  Provide the Veteran with proper VCAA notice for service connection for a vein disorder of the lower right extremity, to include varicosities and phlebitis.

2.  Contact the Veteran and request that he provide information as to any private medical treatment for a lower-extremity vein disorder he has received since service separation.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to the treatment of a lower-extremity vein disorder, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).

3.  Associate with the record all VA treatment records pertaining to the treatment of one or more lower-extremity vein disorders not already of record.

4.  Then readjudicate the issue of entitlement to service connection for a vein disorder of the lower right extremity, to include varicosities and phlebitis.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


